Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicants’ response to the office action filed on 31 May 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.

	
Status of the Application
	
	Claims 1,2 and 5-14 are pending and under examination.










EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Crystal L. Culhane on Friday, 01 July 2022.
The application has been amended as follows: 
 Remove the limitation: “, wherein the synthetic peptide library comprises combinations of amino acid pairs, positively and negatively charged residues, or modified residues at different positions along the length of the synthetic peptides”  from step a) of amended claim 1 to recite:
A method of identifying protease activity in a complex biological sample, comprising:
 [[b]]a) incubating the complex sample with a synthetic peptide library and a tag to generate cleavage products;
[[c]]b) separating the cleavage products from the complex sample; and
[[d]]c) generating a proteolytic signature for the complex sample[[.]];
wherein the synthetic peptide library comprises synthetic charge-changing fluorescent peptide substrates specific for proteases, wherein the charge-changing peptide sequences selectively target proteases selected from coagulation related proteases, metalloproteases, cathepsins, bacterial proteases, kallikreins, and calpains,
wherein the coagulation related protease is thrombin and the charge-changing peptide sequence has the sequence Ac-N-D-D-Nle-T-P-R-G-S-A-G-A-G-A-G-diamino-ethyl-Bodipy FL (BFL),
wherein the metalloprotease is MMP1 and the charge-changing peptide sequence has the sequence Ac-N-D-G-P-Q-A-I-A-G-Q-G-A-G-diamino-ethyl-BFL,
wherein the metalloprotease is MMP3 and the charge-changing peptide sequence has the sequence Ac-D-G-P-K-P-V-E-Nva-Y-N-K(-BFL)-NH2,
wherein the metalloprotease is MMP8 and the charge-changing peptide sequence has the sequence set forth in Ac-N-D-G-P-Q-G-Y-A-G-Q-G-A-G-diamino-ethyl-BFL,
wherein the cathepsin is cathepsin-S and the charge-changing peptide sequence has the sequence N-SUC-E-G-R-W-H-T-V-G-L-R-W-E-C(Cy5)-R-CO-NH2,
 wherein the cathepsin is cathepsin-D and the charge-changing peptide sequence has the sequence N-SUC-D-D-L-V-V-L-F-V-K-K-C(Cy5)-A-CO-NH2, 
wherein the bacterial protease is Omp-T and the charge-changing peptide sequence has the sequence Ac-SUC-D-G-D-K-Y-R-R-A-W-G-D-T-I-diamino-ethyl-BFL,
 wherein the bacterial protease is SspB and the charge-changing peptide sequence has the sequence Ac-D-G-D-A-F-S-K-A-L-P-K(-BFL)-NH)2, 
wherein the kallikrein is kallikrein 2 and the charge-changing peptide sequence has the sequence Ac-N-D-G-D-T-F-R-S-A-A-G-K(-BFL)-NH2, 
wherein the kallikrein is kallikrein 3 and the charge-changing peptide sequence has the sequence Ac-N-D-G-S-S-I-Y-Q-S-S-T-G-diamino-ethyl-BFL, or 
wherein the calpain is calpain 1 or calpain 2 and the charge-changing peptide sequence has the sequence N-SUC-E-P-L-F-A-A-R-K(-BFL)-NH2.


Allowable Subject Matter
Claims 1,2 and 5-14 are allowed.  
The following is an examiner’s statement of reasons for allowance:
As discussed in the office action mailed 28 February 2022, claims 37-42 of the claims filed 02 December 2021 are free of the prior art.  
The closest art, Heller et al., teach charged substrates comprising Bodipy and other fluorophore tags (e.g. Entire Heller reference and especially para 0083-0087, pg. 6-7; para 0109-0113, pg. 10-11; Table 1, pg. 10). However, as per the ABSS searches submitted on 22 June 2021, the prior art does not teach 100% sequence identity with the sequences recited in claims 37-42.
 The claims filed 31 May 2022 are amended by incorporation of previously recited claims 36-42 into claim 1.
Therefore, the prior art does not teach or fairly suggest the claimed combination of steps , including providing charge-changing peptides having the specific sequences of amended claim 1, as recited by the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639